*586Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about October 13, 2011, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of attempted assault in the second degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in imposing probation rather than a conditional discharge. This was the least restrictive alternative consistent with appellant’s needs and the needs of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying offense was an unprovoked and violent assault in which appellant, along with others, struck the victim with a metal cane, causing injury. In addition, appellant’s school disciplinary and attendance record was poor. Concur— Gonzalez, EJ., Saxe, Sweeny, Acosta and Renwick, JJ.